IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

MARVIN ISAIAH DIXON,                 NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-3769

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed November 4, 2015.

An appeal from an order of the Circuit Court for Duval County.
Mallory D. Cooper, Judge.

Marvin Isaiah Dixon, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

SWANSON, MAKAR, and BILBREY, JJ., CONCUR.